DETAILED ACTION
Claims 1, 3-17, 21-23 are pending. Claims 1, 3-10 are amended. Claims 2, 18-20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on October 4, 2022.  As directed by the amendment: claims 1, 3-10 have been amended, claims 2, 18-20 have been cancelled, and 21-23 have been added.  Thus, claims 1, 3-17, 21-23 are presently pending in this application with claims 12-17 being withdrawn from consideration.
Applicant’s amendment to the drawings has overcome the drawing objections.
Applicant’s amendment to the abstract has overcome the specification objection.
Applicant’s amendment to the claims has overcome the claim objections.
Applicant’s amendment to the claims has overcome most of the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §101 rejections.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) and §103 rejections, however additional rejections are made as detailed below.
Response to Arguments
Applicant’s arguments, with respect to the modification of Tayebi with Moulton (see arguments, p. 12) have been considered and are persuasive, however, additional art is utilized such that a Non-Final Rejection follows.
Applicant’s arguments regarding modifying Tayebi to include a different attachment structure are not found persuasive.  Applicant argues that a modification to have the filters independently secured would change the operation and function of the reference.  The examiner respectfully disagrees.  In the modification, the mask operates and functions in the same manner.  There are two layers that overlap each other that are separated by a central mask component.  Tayebi describes that “the filters may be removable retained to the inside or to the outside of the shell over the holes by a force fit retainer or by clips that are both easily removed to replace the filter” (col 4, ll. 29-32), and “At least one air permeable treatment medium, such as a replaceable or permanently attached cartridge is attached to the interior and/or the exterior of the front portion in an air-tight manner along the circumferential zone, thereby creating a treated air chamber enclosed between the interior surface of the air treatment medium, the interior surface of the front portion, the interior surface of the rear portion and the face of the wearer.” (col. 8, 44-52).  Tayebi also describes a snap-in retainer (col. 9, ll. 52-53) in the interior and further describes an embodiment in which the filters are explicitly separately attached in col. 12, ll. 53-58 which states “Where needed, a mounting piece 33 may be fastened to both the inside and the outside of foam mask shell 11 and self adhesive filters 17 and 18 may be attached to both mounting pieces 33.” In this manner mask 10 may be used to provide filtering against selective combinations of noxious and poisonous gasses, dusts and mists.”  
Thus, to modify Tayebi to include separately attachable filters does not change the principle operation of the reference because Tayebi readily contemplates other mechanisms of attachment.  Furthermore, such modification of attachments does not change the principle of operation of the reference, which is to filter air with filtering material.  This is in contrast to the case referenced in MPEP 2143.01(VI) where the court found that the primary reference taught away from the teaching in the secondary reference and that the applicant’s specification provided reasoning as to why other seals had failed.  Furthermore, the prior art reference required rigidity for operation whereas the seal claimed require resiliency thus teaching a different principle of operation.  Tayebi does not teach away from different attachment configurations and does not require the filters to be pinched.  The filter or filters just need to be attached in some manner, as evidenced by the multiple different ways that Tayebi describes that the filters can be attached. 
Claim Objections
Claim 24 objected to because of the following informalities:  Claim 24 recites “perimenter” in line 9 which should be “perimeter” and claim 24 does not end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “wherein the orientation of the first filtration barrier and the second filtration barrier are identified based on a face structure of a user when worn”.  It is unclear what is meant by this phrase.  Is a face required for application of this claim? That is, without a face, can the orientation of the first and second filtration barrier be identified?  The claim is read as requiring the mask to be worn and then identifying the orientation of the barriers.  This is not a recitation of a structure of the mask, but rather is a recitation of how it is viewed, or how the filtration layers are placed in the mask depending on facial structure.  In any event, it appears that this is merely a recitation of intended use of the orientation of the filtration barriers and is not directed to a structure of the layers.  Therefore, claim 5 is interpreted as a recitation of intended use as to a method of how to orient the filters.  
Claim 9 depends from cancelled claim 2 and thus it is unclear what the scope of the claim is.  For purposes of examination the examiner has interpreted claim 9 to depend from claim 1.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 11, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayebi et al. (US 4856508) in view of Eswarappa (US 6467481).
Regarding claim 1, Tayebi describes a mask (mask 10) comprising: 
a base structure (mask shell 11) including a nasal chamber (see annotated Figs. 1 and 5) and an integrated gas exchange filter (see annotated Fig. 5); 
a first filtration barrier (filter 18) placed between a posterior surface of a grill (frame piece 24, described as having ribs, col. 11, ll. 55-59) and an anterior surface of the integrated gas exchange filter (see annotated Fig. 5); and 
a second filtration barrier (filter 17) placed between a posterior surface of the gas exchange filter and a vent (frame piece 26) wherein the vent is configured to secure the second filtration barrier on the integrated gas exchange filter (frame pinches filter and mask shell, col. 11, ll. 61-66); 
wherein orientation of the first filtration barrier (18) and second filtration barrier (17) is such that areas of filtration on the first filtration barrier and the second filtration barrier align thereby ensuring increased filtration (the filters align with one another and thereby provide filtration inasmuch as claimed).
The mask of Tayebi does not explicitly describe wherein the anterior surface of the integrated gas exchange filter includes a plurality of protrusions/tabs configured to engaged with the posterior surface of the grill through a plurality of cavities/dents thereby ensuring enhanced retention of the grill.  
Tayebi does describe that the filter may be retained to the shell by clips (col. 4, ll. 29-32), that there may be filters may be removably attached to both the interior and exterior (col. 8, ll. 44-52), and that the filters may be attached mechanically, frictionally, by a tight fit or by a snap fit (Col. 8, ll. 59-64, col. 9, ll. 52-53).
In related art for filtering, Eswarappa discloses a filter attachment mechanism that includes a plurality of protrusions 226 on the anterior surface that are configured to engaged with a separate component 240 and also includes a female connector 228 on the posterior surface for connection of other components with protrusions (see annotated Figs. 1 and 2 below).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the mask of Tayebi to include a separate protrusion/cavity for the grill as described in Eswarappa so that rather than requiring both the front frame 24 and rear frame 26 to each be removed when only one filter would need to be replaced the front frame 24 and rear frame 26 each could be removed separately thereby permitting easier replacement of individual components.  In this modification the front frame 24 is separately attached via a protrusion (similarly to how the structure already is, but rather than having the protrusions 25 extend from the front frame 24, they would extend from the gas exchange filter to the front frame), and the rear frame 26 includes protrusions that correspond with similar openings in the in the gas exchange filter.  This use of separate components would permit easy customization of the amount of filtering the user desires (see Eswarappa col. 4, ll. 35-39).  Furthermore, such use of tabs and recesses is well known to provide removable and replaceable components and is merely simple substation of one known element for another to obtain predictable results.  The examiner notes that the configuration of Eswarappa is not being included, but rather the teachings of tabs and cavities to secure various filter components together is utilized.  The mapping of various components to Eswarappa is merely to show that three components each have the protrusions/cavities as claimed in the claimed orientation and location.

    PNG
    media_image1.png
    476
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    342
    435
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    673
    704
    media_image3.png
    Greyscale

Regarding claim 3, the mask of Tayebi as modified describes wherein the orientation of the first filtration barrier (18) is different from the orientation of the second filtration barrier (17) and orientations of a plurality of bars (ribs, col. 11, ll. 55-59) of the grill (24) (each of these components are in different locations and therefore they are in different orientations with respect to one another). 
Regarding claim 4, the mask of Tayebi as modified includes wherein the orientation of the first filtration barrier (18), the second filtration barrier (17) and the plurality of bars (ribs) of the grill (24) are vertical or horizontal or diagonal (the filtration barriers are at least vertical and also horizontal as they extend into the page, the bars are not defined, but are recited at ribs, they must be in some orientation which vertical, horizontal, and diagonal cover all the angles and orientations).  
Regarding claim 5, as best understood, the mask of Tayebi includes wherein the orientation of the first filtration barrier (18) and the second filtration barrier (17) are identified based on a face structure of a user when worn (this is interpreted as intended use, the orientation of the barriers are capable of being “identified” based on a face structure of a user inasmuch as claimed). 
Regarding claim 8, the mask of Tayebi includes wherein the first filtration barrier (18) and second filtration barrier (17) are removable filters of fiber material (fibrous filter 17 or 18, col. 12, ll. 11-14, the filters may be removably retained to the inside or to the outside of the shell, col. 4, ll. 29-30).  
Regarding claim 11, the mask of Tayebi includes wherein the mask is manufactured by additive manufacturing process or injection molding and manufacturing or hybrid manufacturing process (injection molding, col. 6, ll. 61-65).  Furthermore, patentable weight has only been given to the structure of the end product, not to the method of manufacture. The end product being considered a mask.  Manufacturing steps such as injection molding or additive manufacturing are not given patentable weight in the claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Regarding claim 22, the mask of Tayebi as modified includes wherein the first filtration barrier and the second filtration barrier can be independently removed (as modified, each filter can be removed by removing the grill or vent).  
Regarding claim 23, Tayebi describes a mask (see Fig. 1) comprising: 
a base structure (mask shell 11 and rim 15); 
the base structure having a gas exchange filter (see annotated Fig. 5 above), a nasal chamber (see annotated Figs. 1 and 5 above), and a plurality of strap holders (staples, col. 9, l. 30); 
the gas exchange filter having an anterior surface and a posterior surface; the anterior surface of the gas exchange filter having a perimeter; 
the posterior surface of the gas exchange filter having a perimenter (see annotated Fig. 5 below); 
a grill (frame piece 24, describes as having ribs, col. 11, ll. 55-59); 
the grill having a perimeter (although only shown in cross-section, the grill has a structure and thus must have a perimeter, see annotated Fig. 5 below) and a plurality of grates (described as having ribs, col. 11, ll. 55-59); 
a vent (frame piece 26); 
the vent having a perimeter (although only shown in cross-section, the vent has a structure and thus must have a perimeter, see annotated Fig. 5 below); 
a first filtration barrier (filter 18); wherein the first filtration barrier is held between the grill (24) and the anterior surface of the gas exchange filter (see annotated Fig. 5 above); 
a second filtration barrier (filter 17); wherein the second filtration barrier is held between the vent (26) and the posterior surface of the gas exchange filter (see annotated Fig. 5 above).
The mask of Tayebi does not explicitly describe the perimeter of the anterior surface of the gas exchange filter having a plurality of protrusions; wherein the perimeter of the grill includes a plurality of openings; the perimeter of the posterior surface of the gas exchange filter having a plurality of cavities; wherein plurality of openings of the perimeter of the grill are configured to engage the plurality of protrusions of the perimeter of the anterior surface of the gas exchange filter; wherein the perimeter of the vent includes a plurality of protrusions; wherein the plurality of protrusions of the perimeter of the vent are configured to engage the plurality of cavities of the perimeter the posterior surface of the gas exchange filter. 
In related art for mask and filter attachments, Eswarappa describes the perimeter of the anterior surface of the gas exchange filter having a plurality of protrusions (male portions 226, see annotated Figs. 1 and 2 below); wherein the perimeter of the grill includes a plurality of openings (see annotated Figs. 1 and 2 below); the perimeter of the posterior surface of the gas exchange filter having a plurality of cavities (female portions 228, see annotated Figs. 1 and 2 below); wherein plurality of openings of the perimeter of the grill are configured to engage the plurality of protrusions of the perimeter of the anterior surface of the gas exchange filter (are configured to mate, see annotated Figs. 1 and 2); wherein the perimeter of the vent includes a plurality of protrusions (see annotated Figs. 1 and 2); wherein the plurality of protrusions of the perimeter of the vent are configured to engage the plurality of cavities of the perimeter the posterior surface of the gas exchange filter (see Figs. 1 and 2 below, protrusions engage with cavities). 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the mask of Tayebi to include a separate protrusion/cavity for the grill as described in Eswarappa so that rather than requiring both the front frame 24 and rear frame 26 to each be removed when only one filter would need to be replaced the front frame 24 and rear frame 26 each could be removed separately thereby permitting easier replacement of individual components.  In this modification the front frame 24 is separately attached via a protrusion (similarly to how the structure already is, but rather than having the protrusions 25 extend from the front frame 24, they would extend from the gas exchange filter to the front frame), and the rear frame 26 includes protrusions that correspond with similar openings in the in the gas exchange filter.  This use of separate components would permit easy customization of the amount of filtering the user desires (see Eswarappa col. 4, ll. 35-39, for example, removing one of the interior or exterior filters).  Furthermore, such use of tabs and recesses is well known to provide removable and replaceable components and is merely simple substation of one known element for another to obtain predictable results.  The examiner notes that the configuration of Eswarappa is not being included, but rather the teachings of tabs and cavities to secure various filter components together is utilized.  The mapping of various components to Eswarappa is merely to show that three components each have the protrusions/cavities as claimed in the claimed orientation and location.

    PNG
    media_image4.png
    460
    507
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    296
    554
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    673
    704
    media_image6.png
    Greyscale

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayebi et al. in view of Eswarappa (US 6467481), Courtney (US 4981134) and Mine Safety (GB 511986).
Regarding claim 9, the mask of Tayebi as modified, includes the limitations of claim 9, but does not explicitly describe wherein the integrated gas exchange filter includes a rectangular gas exchange filter frame, a plurality of rings intersected by diagonal, vertical and horizontal bars for (what follows is a recitation of intended use) filtration.
In related art Courtney depicts a similar mask that includes a gas exchange filter (valve assembly 7) that is rectangular (see Fig. 1).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the shape of the exchange filter to be rectangular for aesthetic purposes as such a change in shape is a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence (see MPEP 2144.04(IV)(B)).  That is, the application provides no criticality for the claimed shape and only mentions the shape once in para. 0041.   
In related art for masks with filters, Mine Safety describes utilizing a spacing member 23 which includes a plurality of rings intersected by diagonal, vertical (inasmuch as claimed, while not directly vertical, the intersection is at least partially vertically and reads on the claim) and horizontal bars for filtration (utilized in a mask with filtration and thus fully capable of being utilized for filtration) (see annotated Fig. 4 below).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the gas exchange filter to include the structure as described in Mine Safety in order to permit the distance between the filters to be increased thereby decreasing the possibility of the filters extending inward to a collar (Mine Safety, p. 2, ll. 98-101), and to permit unfiltered air to reach the filter elements (Mine Safety, p. 2, ll. 120-124).  Furthermore, such an orientation of rings and bars is merely a change in shape as there is no criticality to the particular arrangement as the specification of the present application states that the configuration may be altered without departing from the scope of the present invention (para. 0041).  

    PNG
    media_image7.png
    243
    610
    media_image7.png
    Greyscale

Regarding claim 10, the mask of Tayebi as modified according to claim 9, includes wherein the vent includes a vent frame with protrusions configured to secure on a plurality of cavities/dents of the posterior surface of the gas exchange filter (as modified by Eswarappa, the vent frame includes protrusions that secure to cavities/dents of the gas exchange filter, see claim 1 above) wherein the vent includes a ring (see annotated Fig. 4 below) configured to align with at least one of the plurality of rings of the integrated gas exchange filter (is configured to align because it rests against the at least one ring) thereby ensuring secure fit of the second filtration barrier.

    PNG
    media_image8.png
    464
    485
    media_image8.png
    Greyscale

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayebi et al. (US 4856508) in view of Eswarappa (US 6467481), and Richardson et al. (US 20220054871).
Regarding claim 6, the mask of Tayebi as modified describes the limitations of claim 6, but does not explicitly describe wherein an inside surface of the nasal chamber is configured as a channel with side walls to secure cartilages of nose of a user such that air exhalation moves downwards reducing upward air flow. 
While Tayebi depicts the outside of an embodiment of the mask (see Fig. 1) the interior is not depicted.
In related art for masks with filters, Richardson describes a similar mask that includes a channel with side walls (see annotated Fig. 3D below).  It is noted that the language “to secure cartilages of nose of a user such that air exhalation moves downwards reducing upward air flow” is a recitation of intended use and the structure of Richardson is fully capable of providing such a use.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the interior of the mask of Tayebi to resemble that of Richardson in order to permit the mask to conform to the shape of a user’s face.  That is, by providing a channel, the nose of the user could fit in the mask and a seal could be formed at the bridge of the nose of the user. 

    PNG
    media_image9.png
    386
    446
    media_image9.png
    Greyscale

Regarding claim 7, the mask of Tayebi as modified describes an anterior surface of the nasal chamber at a nose tip area is flat (see annotated Fig. 5, below).

    PNG
    media_image10.png
    489
    325
    media_image10.png
    Greyscale


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayebi et al. (US 4856508) in view of Eswarappa (US 6467481) and Howie et al. (US 20140366883).
Regarding claim 21, the mask of Tayebi as modified describes the limitations of claim 21 but does not explicitly describe wherein the fiber material is polypropylene.
In related art for mask filtration, Howie describes that widely used filter medium materials include polypropylene (paras. 0124, 0136, 0138).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the filter material of Tayebi to be polypropylene as such modification is a simple substitution of one material for another with known results.  That is, the filter material of polypropylene is a well known material for filtering and its use in the system of Tayebi would produce predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moran (US 20220226678) is cited for including a mask with multiple filters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732   

/ALISSA L HOEY/Primary Examiner, Art Unit 3732